DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in KR on 04/04/2018 and 12/11/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/04/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
The drawings are objected to due to following informalities:
Reference number 142 is used for “user position prediction unit” in the specification, but points to “mission control unit” in drawings
Reference number 143 is used for “mission control unit” in the specification, but points to “unmanned aerial vehicle status recognition unit” in drawings
Reference number 144 is used for “unmanned aerial vehicle status recognition unit” in the specification, but points to “unmanned aerial vehicle flight path management unit” in drawings
Reference number 145 is not found in the drawings
Reference number S720 is used for “providing the position information” in the specification, but points to “transmitting user terminal information” in drawings

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 10, 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Gong et al. (U.S Patent Publication No. 2018/0211263; hereinafter “Gong”).

Regarding claim 1, Gong teaches a method of controlling an unmanned aerial vehicle by a terminal in a system for controlling a mission of the unmanned aerial vehicle, the method comprising:  
acquiring information related to a position for the terminal (Gong [0123] UAV may use GPS sensors to determine the location of the UAV; [0482] the home location of the remote controller may be updated so that the UAV may be able to find the remote controller); 
performing authentication for the unmanned aerial vehicle on the basis of the information related to the position of the terminal (Gong [0143] the authentication system may authenticate a user, a UAV, etc. ; [0145] the ID registration database may assign a unique identifier for each user and each UAV used to authenticate the user and the device; [0164] the authentication system may be used to allow users to have permission to fly in a restricted area, which means the position of the UAV may be known); 
and when the authentication is completed, transmitting the information related to the position of the terminal to the unmanned aerial vehicle (Gong [0032] the operation of the UAV is permitted when the authentication is completed, wherein [0232] the flight control unit uses sensor data, such as 

	Claims 10 and 20 are rejected under the same rationale as claim 1. 

	Regarding claim 11, Gong teaches the method of claim 10, wherein the unmanned aerial vehicle performs an automatic return mission to a position of the terminal on the basis of the information related to the position (Gong [0322] the UAV may automatically return to a home location, which may or may not be a starting point of the UAV; [0482] the home location may be the location of the user or a remote controller of the user, and even if the user moves around, the home location of the remote controller may be updated so that the UAV may be able to find the remote controller).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2-9 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Mullan et al. (U.S Patent Publication No. 2015/0234387; hereinafter “Mullan”)

Regarding claim 2, Gong teaches method of claim 1, wherein the information related to the position of the terminal is transmitted to the unmanned aerial vehicle on the basis (Gong [0032] the operation of the UAV is permitted when the authentication is completed, wherein [0232] the flight control unit uses sensor data, such as GPS, to generate signals that control the operation of the UAV. Since the operation data, being the data from the sensors, are being used to control the UAV, the information is considered to be related). 
Yet, Gong does not teach MAVlink packet.
However, in the same field of endeavor, Mullan does teach MAVlink packet (Mullan [0076] MAVlink packet can be used to communicate position, attitude, and other relevant data of the UAV).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gong’s system of transmitting the information related to the position of the terminal by using a MAVlink packet, as taught by Mullan, for the purpose of accessing the sensor data on the UV real-time (Mullan [0024]).

Claim 12 is rejected under the same rationale as claim 2. 

Regarding claim 3, Gong teaches the method of claim 2, wherein the information related to the position is transmitted on the basis of at least one of a first format and a second format. (Gong [0482] the home location of the remote controller may be updated so that the UAV may be able to find the remote controller; [0589] geo-fencing device may be attached to or supported by a UAV and the location may be updated or tracked as it moves; The Examiner understands that the second format may be a format based on the information related to the position. The ability to update and track the location of the UAV means information related to the position is being transmitted on the basis of first format).  
Yet, Gong does not teach the use of MAVlink. 
However, in the same field of endeavor, Mullan does teach MAVlink packet (Mullan [0076] MAVlink packet can be used to communicate position, attitude, and other relevant data of the UAV).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gong’s system of transmitting the information related to the position of the terminal by using a MAVlink packet, as taught by Mullan, for the purpose of accessing the sensor data on the UV real-time (Mullan [0024]).

Claim 13 is rejected under the same rationale as claim 3. 

Regarding claim 4, Gong teaches the method of claim 3, wherein the first format is a legacy format, and the second format is a format based on the information related to the position. (the specification does not define legacy format. The Examiner understands that this format is based on a 
Yet, Gong does not teach the use of MAVlink. 
However, in the same field of endeavor, Mullan does teach MAVlink packet (Mullan [0076] MAVlink packet can be used to communicate position, attitude, and other relevant data of the UAV).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gong’s system of transmitting the information related to the position of the terminal by using a MAVlink packet, as taught by Mullan, for the purpose of accessing the sensor data on the UV real-time (Mullan [0024]).

Claim 14 is rejected under the same rationale as claim 4. 

Regarding claim 5, Gong teaches the method of claim 4, wherein when the information related to the position is transmitted to the unmanned aerial vehicle on the basis of the first format the information related to the position is included as a predetermined value in the first format (Gong [0482] the home location of the remote controller may be updated so that the UAV may be able to find the remote controller; [0589] geo-fencing device may be attached to or supported by a UAV and the location may be updated or tracked as it moves; The ability to update and track the location of the UAV 

Regarding claim 6, the combination of Gong and Mullan teaches the method of claim 4. Mullan further teaches wherein when the information related to the position is transmitted to the unmanned aerial vehicle on the basis of the second format, a new value is set on the basis of the information related to the position, and the information related to the position is transmitted via the set new value (Mullan [0075, 0076] Fig. 5 shows that the information can be transmitted via telemetry data and video stream data. The UAV may receive telemetry data using packet, including location information, such as latitude, longitude, and height, with an associated time stamp for each location. This means a new value is set and transmitted for each time stamp).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gong’s system of transmitting the information related to the position of the terminal by transmitting via the set new value, as taught by Mullan, for the purpose of for the purpose of accessing the sensor data on the UV real-time (Mullan [0024]).

Claim 16 is rejected under the same rationale as claim 6. 

Regarding claim 7, Gong teaches the method of claim 1. Yet, Gong does not teach wherein the information related to the position includes at least one of latitude information, longitude information, elevation information, x speed on the ground, y speed on the ground, a heading direction, position update flag information, time information, and safety distance offset information of the terminal.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gong’s system of transmitting the information related to the position by including the latitude, longitude, and attitude information of the UAV, as taught by Mullan, for the purpose of autonomously navigating the vehicle between two points (Mullan [0049]). 

Claim 17 is rejected under the same rationale as claim 7. 

Regarding claim 8, the combination of Gong and Mullan teaches the method of claim 7. 
Mullan further teaches wherein when the position update flag information is a first value, the information related to the position includes only the position update flag information and the time information (Mullan [0068, 0069] the video stream data being the first value, provides real-time data and can detect any events related to the UV and notify the controller, including identifying locations. Since the data is collected and alerted in real-time, the information includes time data. The update in position and identifying specific locations provide information related to the position of the UAV).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gong’s system of providing information related to the position by including position update information and time information when the flag is a first value, by Mullan, for the purpose of detecting any events related to the UV and notify the controller if any problems are detected (Mullan [0069]). 

Claim 18 is rejected under the same rationale as claim 8. 

Regarding claim 9, the combination of Gong and Mullan teaches the method of claim 7. Gong also teaches the x speed on the ground, the y speed on the ground (Gong [0470 acceleration and velocity can be predicted in order to calculate the location and route; [0129] the lateral position and/or velocity of the UAV may be adjusted by varying the speed of rotation and the altitude of the UAV; [0173] the angular speed/acceleration about one, two, or three axes may be governed by flight regulation, and therefore may set a limit to the UAV speeds and require them to move between the minimum and maximum threshold limit. If the speed can be adjusted, and in order to comply with the regulations, it is inherent that the UAV must know the speed information), and the safety distance offset information (Gong [0221] the flight may be restricted within a predetermined distance from specific areas, such as school, airports, etc., for safety purposes; [0316] UAV may set flight regulations, such as distance, height, or speed; [0475] the UAV may also implement flight deviation detection system to identify risks regarding by identifying if the vehicle has deviated from the threshold to identify risks).
 Meanwhile, Mullan further teaches wherein when the position update flag information is a second value, the information related to the position includes all of the latitude information, the longitude information, the elevation information, the heading direction, the position update flag information, the time information, (Mullan [0075, 0076] Fig. 5 shows that the information can be transmitted via telemetry data and video stream data. The telemetry data being the second value, the data provides latitude, longitude, and elevation (height) information, the heading direction (attitude relative to earth), time information (associated time stamp); [0068, 0069] the video stream data being the first value, provides real-time data and can detect any events related to the UV and notify the controller, including identifying locations. The ability to identify specific locations and the real time 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gong’s system of providing information related to the position by including all of the data needed to determine the exact position of the UAV as listed above, by Mullan, for the purpose of navigating, capturing data, transmitting data, returning, and landing without human interaction (Mullan [0045]). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Zhang et al. (U.S Patent Publication No. 2019/0278897) teaches a system for managing a UAV using one or more storage media that stores offline data which can verify user information, receive inputs from the user, and determine if an online database is established. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734.  The examiner can normally be reached on Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y./Examiner, Art Unit 3665                                                                                                                                                                                                        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665